Citation Nr: 0904652	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran has excessive income for the receipt of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to July 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
determination by the Waco, Texas VA Regional Office (RO).  
This matter was before the Board in March 2008 when it was 
remanded for additional development.


FINDING OF FACT

Throughout since the filing of his application for VA 
nonservice-connected pension benefits in June 2005, the 
veteran's countable income has exceeded the applicable income 
limits.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The facts in this matter are not in dispute.  Resolution of 
the appeal is dependent on application of governing law and 
regulation to the facts shown.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

In any case, the Board notes that the veteran was notified of 
the type of evidence  necessary to substantiate the claim for 
nonservice-connected pension benefits, namely, evidence of 
total and permanent disability in a wartime veteran who was 
discharged under other than dishonorable conditions and 
evidence showing that his income and net worth are below the 
maximum allowable limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The veteran was 
afforded an opportunity to appear at a personal hearing and 
testify concerning his appeal, but he declined a hearing.  
The RO has obtained the pertinent service personnel records.  
The veteran submitted various medical records and statements 
concerning his income and assets; he has not identified any 
pertinent evidence for the RO to obtain on his behalf.  
Moreover, he has not responded to the RO's most recent (2008) 
requests for additional information. 

II.  Nonservice-Connected Pension Benefits

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a); 
Martin v. Brown, 7 Vet. App. 196, 198 (1994).  One 
prerequisite to entitlement is that the veteran's income may 
not exceed the applicable maximum pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 
38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum 
annual rate reduced by the amount of annual income received 
by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. 
§§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Retirement benefits, including an annuity or endowment, paid 
under a Federal, State, municipal, or private business or 
industrial plan are considered income as limited as follows.  
Where the payments received consist of part principal and 
part interest, interest will be not counted separately.  38 
C.F.R. § 3.262(e). 38 C.F.R. § 3.262(e)(2) provides that 
except as provided in this subparagraph, effective January 1, 
1965, in determining income for pension purposes, under 
Public Law 86-211 (73 Stat. 432), 10 percent of the 
retirement payments received by a veteran, the veteran's 
spouse, surviving spouse, or child will be excluded.  The 
remaining 90 percent will be considered income as received.  
Where a person was receiving or entitled to receive benefits 
based on his or her own employment on December 31, 1964, the 
retirement payments will not be considered income until the 
amount of the claimant's personal contribution (as 
distinguished from amounts contributed by the employer) has 
been received.  Thereafter, the 10 percent exclusion will 
apply.
Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. 3.272(g)(1)(iii).

Effective December 1, 2004, the MAPRs were: $13,309 for a 
veteran with one dependent; $15,566 for a housebound veteran 
with one dependent; and $20,099 for a veteran in need of aid 
and attendance (A&A) with one dependent.  Effective December 
1, 2005, the MAPRs were: $13,855 for a veteran with one 
dependent; $16,205 for a housebound veteran with one 
dependent; and $20,924 for a veteran in need of A&A with one 
dependent.  Effective December 1, 2006, the MAPRs were: 
$14,313 for a veteran with one dependent; $16,740 for a 
housebound veteran with one dependent; and $21,615 for a 
veteran in need of A&A with one dependent.  Effective 
December 1, 2007, the MAPRs were: $14,643 for a veteran with 
one dependent; $17,126 for a housebound veteran with one 
dependent; and $22,113 for a veteran in need of A&A with one 
dependent.  Effective December 1, 2008, the MAPRs were: 
$15,493 for a veteran with one dependent; $18,120 for a 
housebound veteran with one dependent; and $23,396 for a 
veteran in need of A&A with one dependent.  See 38 C.F.R. §§ 
3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix B.   

The veteran submitted a claim for nonservice-connected 
pension benefits in June 2005.  In his application, he 
indicated that he was seeking special monthly pension based 
on the need for A&A or because he was housebound.  The claim 
shows the veteran is married, without dependent children.  
There is no subsequent information suggesting a change in his 
dependency status.  In his application, the veteran reported 
monthly income from Social Security of $1,240 for him and 
$986 for his wife, as well as monthly retirement benefits for 
his wife of $449.84.  

The RO denied the veteran's claim of entitlement to 
nonservice-connected pension benefits on the basis that his 
income was excessive for receipt of those benefits.  Notably, 
the RO did not address whether the veteran was totally and 
permanently disabled for pension purposes, which is the other 
prerequisite for receipt of such benefits.  

In an October 2005 Improved Pension Eligibility Verification 
Report (EVR), the veteran reported monthly income from Social 
Security of $1,244 for himself and $962 for his wife.  He 
also listed his spouse's retirement income as $700 per month.  
He reported annual unreimbursed medical expenses of $11,007. 

Information obtained from Social Security in June 2008 shows 
that beginning in December 2007, the veteran was in receipt 
of monthly benefits in the amount of $1,450.40 and his wife 
was in receipt of monthly benefits of $1,280.40.  Monthly 
Medicare premiums were $96.40 for both the veteran and his 
wife.

By letter dated in June 2008 and Supplemental Statement of 
the Case issued in August 2008, the veteran was asked to 
provide an itemization of medical expenses paid and not 
reimbursed from June 2005 to May 2006.  He did not respond.

The veteran claims that he is entitled to pension benefits.  
He is a veteran who had honorable service during the Vietnam 
War era.  Notably, the RO did not address whether the veteran 
was totally and permanently disabled for pension purposes, 
which is the other prerequisite for receipt of such benefits.  
In any case, the issue on appeal concerns the veteran's 
income and whether it is excessive for payment of pension 
benefits.  As discussed below, the veteran's countable income 
has exceeded the applicable income limits for receipt of 
nonservice-connected pension.  

In his June 2005 application for pension benefits, the 
veteran reported countable annual income of $26,712 in Social 
Security benefits and $4,858.27 in retirement benefits (90 
percent of total under 38 C.F.R. § 3.262(e)).  These income 
sources are not listed as sources that may be excluded from 
income in determining countable income for pension purposes.  
38 C.F.R. § 3.272.  Therefore, his total countable income of 
$31,570.27 far exceeded the maximum annual pension limits of 
$13,309 for a veteran with one dependent (and the pension 
limits for a housebound veteran with one dependent of $15,566 
or for a veteran with one dependent who is in need of regular 
aid and attendance of $20,099) which was set by law effective 
December 1, 2004.  

In his October 2005 EVR, the veteran reported countable 
annual income of $26,472 in Social Security benefits and 
$7,560 in retirement benefits (90 percent of total under 
38 C.F.R. § 3.262(e)).  These income sources are not listed 
as sources that may be excluded from income in determining 
countable income for pension purposes.  38 C.F.R. § 3.272.  
Therefore, his total countable income of $34,032 far exceeded 
the maximum annual pension limits of $13,309 for a veteran 
with one dependent (and the pension limits for a housebound 
veteran with one dependent of $15,566 or for a veteran with 
one dependent who is in need of regular aid and attendance of 
$20,099) which was set by law effective December 1, 2004.  
His income moreover exceeded the maximum annual pension 
limits of $13,855 for a veteran with one dependent (and the 
pension limits for a housebound veteran with one dependent of 
$16,205 or for a veteran with one dependent who is in need of 
regular aid and attendance of $20,924) and $14,313 for a 
veteran with one dependent (and the pension limits for a 
housebound veteran with one dependent of $16,740 or for a 
veteran with one dependent who is in need of regular aid and 
attendance of $21,615), which were set by law effective 
December 1, 2005, and December 1, 2006, respectively.  

Based on information received from SSA effective December 
2007, the veteran had countable annual income of $32,769.60 
in Social Security benefits.  The additional countable income 
from his wife's retirement benefits of $7,560 (counting 90 
percent of total under 38 C.F.R. § 3.262(e)) raised his total 
annual income to $40,329.60.  These income sources are not 
listed as sources that may be excluded from income in 
determining countable income for pension purposes.  38 C.F.R. 
§ 3.272.  Therefore, his income far exceeded the maximum 
annual pension limits of $14,643 for a veteran with one 
dependent (and the pension limits for a housebound veteran 
with one dependent of $17,126 or for a veteran with one 
dependent who is in need of regular aid and attendance of 
$22,113) which was set by law effective December 1, 2007.  
His income moreover exceeded the maximum annual pension 
limits of $15,493 for a veteran with one dependent (and the 
pension limits for a housebound veteran with one dependent of 
$18,120 or for a veteran with one dependent in need of 
regular aid and attendance of $23,396), which were set by law 
effective December 1, 2008.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  The veteran reported unreimbursed medical 
expenses of $11,007 in October 2005.  Even if unreimbursed 
medical expenses are considered in reducing the veteran's 
annual income, his countable income would still be in excess 
of the maximum annual limit for receipt of pension.   He has 
not reported any unreimbursed medical expenses for subsequent 
years despite having been requested to do so on several 
occasions.  In any case, the RO considered medical expenses 
for Medicare premiums in the amount of $2,313.60 ($96.40 
monthly for the veteran and $96.40 monthly for his wife), 
which were obtained from the Social Security Administration 
in 2008.  Even if the Medicare expenses are considered in 
reducing the veteran's annual income, his countable income 
would still be far in excess of the maximum annual limit for 
receipt of pension.   

The law is dispositive.  Because the evidence shows that the 
veteran's household income has exceeded the income limits for 
payment of improved nonservice-connected pension benefits 
throughout, the veteran's claim must be denied.  [He is 
advised that should his household income change in the 
future, or should he incur significant out-of-pocket medical 
expenses, he may reapply for pension and his potential 
entitlement will be re-determined in light of the changed 
circumstances.] 


ORDER

The appeal to establish that the veteran's income is not 
excessive for the purpose of payment of VA nonservice-
connected pension benefits is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


